                                        i+:4L4L

                                                             CHAMBERS COPY

        1   Paul A. Stewart(SBN 153467)
            paul.stewart knobbe.com
~'~
` ~~    2   Ali S. Razai SBN 246,922)
 ~~         ali.razai knobbe.com
        3   KNOBB ,MARTENS,OLSON &BEAR,LLP                         E~FILED
            2040 Main Street, Fourteenth Floor
        4   Irvine, CA 92614                                     APR I ~ 201s
            Telephone:(949)760-0404
        S   Facsimile:(949)760-9502
                                                            iDOCUl11211t#
        6   Attorneys for Plaintiffs EDGE SYSTEMS LLC and
            AXIA MEDSCIENCES,LLC
            MARK PLAGER(SBN: 192259)                               ~~'~
       8    mark lagerschack.com
            MIC EL SCHACK(SBN: 128784)
        9   michaels plagerschack.com
            MICHA       O'BRIEN(SBN: 277244)
       10   mobrien plagerschack.com
            PLAGE SCHACK LLP
       11   16152 Beach Blvd., Suite 207
            Huntington Beach, CA 92647
       12   Telephone: (~ 714)698-0601
            Facsimile:(714)698-0608
       13
            Attorneys for Defendant AESTHETIC SKIN SYSTEMS LLC
       14
       IS                 IN THE UNITED STATES DISTRICT COURT
       16              FOR THE CENTRAL DISTRICT OF CALIFORNIA
       17                             WESTERN DIVISION
       18
       19   EDGE SYSTEMS LLC,a California           Case No. 2:17-cv-04597 PSG(AFMxD
            limited liability company, and AXIA
       20   MEDSCIENCES,LLC,a Delaware
            limited liability company,              [PR    ED]FINAL CONSENT
       21                                           JUDGMENT AND PERMANENT
                       Plaintiffs,                  INJUNCTION
       22
                  v.
       23
            AESTHETIC SKIN SYSTEMS LLC,a
       24   California limited liability company,
       25              Defendant.
       26
       27   AND RELATED COUNTERCLAIMS

       28
Case :17-cv-04597-PSC ^FM Document 90-1 Filed 04/08/x^ Page 2 of 12 Page iD
                                #:4243


  1          Plaintiffs Edge Systems LLC ("Edge") and Axia Medsciences, LLC
  2    (collectively, "Plaintiffs") and Defendant Aesthetic Skin Systems LLC
  3    ("Defendant") hereby stipulate and jointly move for entry of final judgment as
  4    follows:
  S         1.      That this Court has subject matterjurisdiction over this action as well
  6    as personal jurisdiction over Plaintiffs and Defendant.
   7       2.       That venue is proper in this judicial district.
  8        3.       That Edge owns each of U.S. Patent Nos. 6,641,591 ("the 591
  9    Patent"), 7,678,120("the'120 Patent"), 7,789,886("the'886 Patent"), 8,048,089
 10    ("the '089 Patent"), 8,066,716("the '716 Patent"), 8,337,513 ("the '513 Patent"),
 11    9,468,464 ("the '464 Patent"), and 9,550,052 ("the '052 Patent") (collectively,
 12    the "patents-in-suit").
 13        4.       That each ofthe patents-in-suit is valid and enforceable.
 14        5.       That Defendant has manufactured, used, sold, offered for sale,
 1S    and/or imported into the United States the Aqua Skin Facial product shown in
 16    Exhibit A.
 17        6.       That Defendant has manufactured, used, sold, offered for sale,
 18    and/or imported into the United States the Aqua Skin Facial Table Top product
 19    shown in Exhibit B.
 20        7.       That Defendant has manufactured, used, sold, offered for sale,
 21    and/or imported into the United States the Accused Spiral Tips shown in E~ibit
 22    C ("Spiral Tips").
 23        8.       That, in this action, Plaintiffs have alleged that the manufacture, use,
 24    sale, offer for sale, and/or importation into the United States of the Aqua Skin
 25    Facial product shown in Exhibit A infringes: each of claims 1, 4, 6-8, 10, 11, and
 26    15-17 of the '591 Patent; each of claims 1, 2, 4-7 and 9 of the'120 Patent; each
 27    of claims 1, 3-8 and 11-14 of the '886 Patent; each of claims 1, 3-5, 8, 9, 11, 12
 28    and 14 of the '716 Patent; each of claims 1-4, 6-12, and 14 of the '513 Patent;

                                               - 1-
Case :17-cv-04597-PS(' 1FM Document 90-1 Filed 04/08/ ^ Page 3 of 12 Page ~ID
                                 #:4244



  1    each of claims 1-20 of the'464 Patent; and, each of claims 1-5, 7, 8, and 10-17
  2    of the '052 Patent. Defendant denies any wrongdoing or infringement, but is
  3    stipulating to the relief demanded herein to resolve this case without admission
  4    of liability.
  S         9.         That, in this action, Plaintiffs have alleged that the manufacture, use,
  6    sale, offer for sale, and/or importation into the United States of the Aqua Skin
   7   Facial Table Top product shown in Exhibit B infringes: each of claims 1, 4, 6-8,
  8    10, 11, and 15-17 of the'591 Patent; each of claims 1, 2, 4-7 and 9 of the'120
  9    Patent; each of claims 1, 3-8 and 11-14 of the'886 Patent; each of claims 11, 12
 10    and 14 ofthe'716 Patent; each ofclaims 1-4, 6-12, and 14 ofthe'513 Patent; and
 11    each of claims 1-6, 8-15, and 17-20 of the '464 Patent. Defendant denies any
 12    wrongdoing or infringement, but is stipulating to the relief demanded herein to
 13    resolve this case without admission of liability.
 14       10.          That, in this action, Plaintiffs have alleged that the manufacture, use,
 1S    sale, offer for sale, and/or importation into the United States of the Spiral Tips
 16    shown in E~ibit C infringes each of claims 1-5 and 7-10 of the'089 Patent.
 17    Defendant denies any wrongdoing or infringement, but is stipulating to the relief
 18    demanded herein to resolve this case without admission of liability.
 19       11.          That, in this action, Plaintiffs have alleged that Defendant infringes
 20    each ofthe'591 Patent, the'120 Patent, the'886 Patent,the'716 Patent, the'513
 21    Patent, the '464 Patent, and the '052 Patent through the manufacture, use, sale,
 22    offer for sale, and/or importation into the United States of the Aqua Skin Facial
 23    product shown in E~ibit A. Defendant denies any wrongdoing or infringement,
 24    but is stipulating to the relief demanded herein to resolve this case without
 25    admission of liability.
 26       12.          That, in this action, Plaintiffs have alleged that Defendant infringes
 27    each ofthe'591 Patent,the'120 Patent, the'886 Patent, the'716 Patent, the'513
 28    Patent, and the '464 Patent through the manufacture, use, sale, offer for sale,

                                                 - 2-
Case :17-cv-04597-PSC='FM Document 90-1 Filed 04/08/?" Page 4 of 12 Page fD
                                #:4245



  1    and/or importation into the United States of the Aqua Skin Facial Table Top
  2    product shown in E~ibit B. Defendant denies any wrongdoing or infringement,
  3    but is stipulating to the relief demanded herein to resolve this case without
  4    admission of liability.
  S       13.       That, in this action, Plaintiffs have alleged that Defendant infringes
  6    the '089 Patent through the manufacture, use, sale, offer for sale, and/or
   7   importation into the United States of the Spiral Tips shown in E~ibit C.
  8    Defendant denies any wrongdoing or infringement, but is stipulating to the relief
  9    demanded herein to resolve this case without admission of liability.
 10       14.       That, pursuant to the Patent Act, 35 U.S.C. § 283, during the life of
 I1    the '591 Patent, Defendant, together with its officers, directors, agents, servants,
 12    employees and affiliates thereof, representatives and attorneys, and all other
 13    persons acting or attempting to act in concert or participation with them, are
 14    permanently enjoined and restrained from making, using, selling, offering to sell,
 15    or importing into the United States each o£ the Aqua Skin Facial product shown
 16    in E~ibit A, which Plaintiffs have alleged in this action infringes at least one
 17    claim of the `591 Patent; the Aqua Skin Facial Table Top product shown in
 18    Exhibit B, which Plaintiffs have alleged in this action infringes at least one claim
 19    of the `591 Patent; any product that is no more than colorably different than the
 20    Aqua Skin Facial product shown in Exhibit A; and, any product that is no more
 21    than colorably different than the Aqua Skin Facial Table Top product shown in
 22    Exhibit B.
 23       15.       That, pursuant to the Patent Act, 35 U.S.C. § 283, during the life of
 24    the'120 Patent, Defendant, together with its officers, directors, agents, servants,
 25    employees and affiliates thereof, representatives and attorneys, and all other
 26    persons acting or attempting to act in concert or participation with them, are
 27    permanently enjoined and restrained from making, using, selling, offering to sell,
 28    or importing into the United States each o£ the Aqua Skin Facial product shown

                                              - 3-
Case :17-cv-04597-PSC' ~ FM Document 90-1 Filed 04/08/" Page 5 of 12 Page iD
                                  #:4246



   1   in E~ibit A, which Plaintiffs have alleged in this action infringes at least one
  2    claim of the `120 Patent; the Aqua Skin Facial Table Top product shown in
  3    Exhibit B, which Plaintiffs have alleged in this action infringes at least one claim
  4    of the `120 Patent; any product that is no more than colorably different than the
  S    Aqua Skin Facial product shown in Exhibit A; and, any product that is no more
  6    than colorably different than the Aqua Skin Facial Table Top product shown in
  7    Exhibit B.
  8       16.       That, pursuant to the Patent Act, 35 U.S.C. § 283, during the life of
  9    the '886 Patent, Defendant, together with its officers, directors, agents, servants,
 10    employees and affiliates thereof, representatives and attorneys, and all other
 11    persons acting or attempting to act in concert or participation with them, are
 12    permanently enjoined and restrained from making, using, selling, offering to sell,
 13    or importing into the United States each of: the Aqua Skin Facial product shown
 14    in Exhibit A, which Plaintiffs have alleged in this action infringes at least one
 1S    claim of the `886 Patent; the Aqua Skin Facial Table Top product shown in
 16    Exhibit B, which Plaintiffs have alleged in the action infringes at least one claim
 17    of the `886 Patent; any product that is no more than colorably different than the
 18    Aqua Skin Facial product shown in Exhibit A; and, any product that is no more
 19    than colorably different than the Aqua Skin Facial Table Top product shown in
 20    Exhibit B.
 21       17.       That, pursuant to the Patent Act, 35 U.S.C. § 283, during the life of
 22    the '716 Patent, Defendant, together with its officers, directors, agents, servants,
 23    employees and affiliates thereof, representatives and attorneys, and all other
 24    persons acting or attempting to act in concert or participation with them, are
 25    permanently enjoined and restrained from making, using, selling, offering to sell,
 26    or importing into the United States each of: the Aqua Skin Facial product shown
 27    in E~ibit A, which Plaintiffs have alleged in this action infringes at least one
 28    claim of the `716 Patent; the Aqua Skin Facial Table Top product shown in

                                              - 4-
Case :17-cv-04597-PSC''FM Document 90-1 Filed 04/08/'"' Page 6 of 12 Page iD
                                #:4247



   1   Exhibit B, which Plaintiffs have alleged in this action infringes at least one claim
  2    of the `716 Patent; any product that is no more than colorably different than the
  3    Aqua Skin Facial product shown in Exhibit A; and, any product that is no more
  4    than colorably different than the Aqua Skin Facial Table Top product shown in
  S    Exhibit B.
  6       18.       That, pursuant to the Patent Act, 35 U.S.C. § 283, during the life of
   7   the '513 Patent, Defendant, together with its officers, directors, agents, servants,
  8    employees and affiliates thereof, representatives and attorneys, and all other
  9    persons acting or attempting to act in concert or participation with them, are
 10    permanently enjoined and restrained from making, using, selling, offering to sell,
 11    or importing into the United States each o£ the Aqua Skin Facial product shown
 12    in E~chibit A, which Plaintiffs have alleged in this action infringes at least one
 13    claim of the `513 Patent; the Aqua Skin Facial Table Top product shown in
 14    Exhibit B, which Plaintiffs have alleged in this action infringes at least one claim
 1S    of the `513 Patent; any product that is no more than colorably different than the
 16    Aqua Skin Facial product shown in Exhibit A; and, any product that is no more
 17    than colorably different than the Aqua Skin Facial Table Top product shown in
 18    Exhibit B.
 19       19.       That, pursuant to the Patent Act, 35 U.S.C. § 283, during the life of
 20    the '464 Patent, Defendant, together with its officers, directors, agents, servants,
 21    employees and affiliates thereof, representatives and attorneys, and all other
 22    persons acting or attempting to act in concert or participation with them, are
 23    permanently enjoined and restrained from making, using, selling, offering to sell,
 24    or importing into the United States each o£ the Aqua Skin Facial product shown
 25    in E~ibit A, which Plaintiffs have alleged in this action infringes at least one
 26    claim of the `464 Patent; the Aqua Skin Facial Table Top product shown in
 27    Exhibit B, which Plaintiffs have alleged in this action infringes at least one claim
 28    of the `464 Patent; any product that is no more than colorably different than the

                                              - 5-
Case :17-cv-04597-PSC '~M Document 90-1 Filed 04/08/7'' Page 7 of 12 Page ID
                                #:4248



  1    Aqua Skin Facial product shown in Exhibit A; and, any product that is no more
  2    than colorably different than the Aqua Skin Facial Table Top product shown in
  3    Exhibit B.
  4       20.       That, pursuant to the Patent Act, 35 U.S.C. § 283, during the life of
  5    the '052 Patent, Defendant, together with its officers, directors, agents, servants,
  6    employees and affiliates thereof, representatives and attorneys, and all other
   7   persons acting or attempting to act in concert or participation with them, are
  8    permanently enjoined and restrained from making, using, selling, offering to sell,
  9    or importing into the United States the Aqua Skin Facial product shown in Exhibit
 10    A which Plaintiffs have alleged in this action infringes at least one claim of the
 11    `052 Patent, or any product that is no more than colorably different than the Aqua
 12    Skin Facial product shown in E~ibit A.
 13       21.       That, pursuant to the Patent Act, 35 U.S.C. § 283, during the life of
 14    the '089 Patent, Defendant, together with its officers, directors, agents, servants,
 1S    employees and affiliates thereof, representatives and attorneys, and all other
 16    persons acting or attempting to act in concert or participation with them, are
 17    permanently enjoined and restrained from making, using, selling, offering to sell,
 18    or importing into the United States the Spiral Tips shown in Exhibit C, which
 19    Plaintiffs have alleged in this action infringes at least one claim ofthe `089 Patent,
 20    or any product that is no more than colorably different than the Spiral Tips shown
 21    in E~ibit C.
 22       22.       For purposes of interpretation of paragraphs 14 through 21, the
 23    definition ofthe phrase "no more than colorably different than" will be governed
 24    by the decision of the United States Court of Appeals for the Federal Circuit in
 25    TiVo Inc. v. EchoStar Corp., 646 F.3d 869(Fed. Cir. 2011).
 26       23.       That Final Judgment be entered consistent with the foregoing terms,
 27    and including the dismissal with prejudice by the Court ofthose claims identified
 28    in the Court's Minute Order dated June 15, 2018(Doc. No. 59).

                                               - 6-
Case I~:17-cv-04597-PSC " FM Document 90-1 Filed 04/08/          Page 8 of 12 Page tD
                                   #:4249



   1      24.       Defendant shall have a thirty(30)day grace period from entry ofthis
  2    Consent Judgment within which to bring itself into compliance before the
  3    injunctions herein shall take effect.
  4       25.       That Defendant has not paid any compensation for the infringing acts
  S ~ described herein and shall not be required to pay any such compensation.
  6       26.       That no other or further relief, monetary or otherwise, be granted to
   7   Plaintiffs or Defendant with respect to each other.
  8       27.       Nothing contained in this Consent Judgment and Permanent
  9    Injunction shall affect the rights ofDefendant,together with its officers, directors,
 10    agents, servants, employees and affiliates thereof, representatives and attorneys,
 11    and all other persons acting or attempting to act in concert or participation with
 12    them, to make, use, sell, offer to sell or import any of the products outside the
 13    United States, to the extent that all such acts are conducted entirely outside the
 14    United States.
 IS       28.       That Defendant affirmatively waives any and all rights to appeal this
 16    Final Consent Judgment and Permanent Injunction.
 17       29.       That this Court retain jurisdiction over this matter to enforce
 18    compliance with the Permanent Injunction.
 19       30.       That each party will bear its own costs and attorneys' fees for this
 20    action.
 21
 22                             SIGNATURE PAGE FOLLOWS
 23
 24
 25
 26
 27
 28
                                               - 7-
Case 2:17-cv-04597-PSG '~M Document 90-1 Filed 04/08/7'' Page 9 of 12 Page ID
     u                           #:4250




   1   IT IS SO STIPULATED AND AGREED
   2                             Respectfully submitted,

   3                             KNOBBE, MARTENS,OLSON &BEAR,LLP

   4
   5   Dated: April 8, 2019      B~'~"`~yt
                                    Paul      tewart
   6                                Ali S. Razai
   7                             Attorneys for Plaintiffs EDGE SYSTEMS LLC
                                 and ARIA MEDSCIENCES,LLC
   8
   9
                                 PLAGER SCHACK LLP
  10
                                           ~~
  11
  12   Dated: April 8, 2019      By.
                                           . ~a ~=---_--._._--_.
  13                                   Michael check
                                       Michael O'Brien
  14
                                 Attorn~e~ ~ys~ fvr Defendant
  IS                             AESTHETIC SKIN SYSTEMS LLC

  16   IT IS SO ORDERED AND DECREED,AND FINAL JUDGMENT IS
       HEREBY ENTERED
  17
  18
  19
       Dated:
                    ~~~~~~~
                                       Honora e Philip S:Gutierrez
                                       United States District Judge
  20
  21
       29748881
  22


  23
  24
  25
  26
  27
  28
Case 2:17-cv-04597-PSG ~ ~M Document 90-1 Filed 04/08/1 Page 10 of 12 Page iD
                                   #:4251



                                          EXHIBIT A
                                       AQUA SKIN FACIAL




             ,.~,
              r 7~,

                                   ~
                      ,~ -
               J ~

         ~           ~i
                      `~~? r   Y




                                                          ~    ~.+.                  `~

                                                                                          ~'

                                                              -~
                                                                   ..~ ~ ~                        r
                                                                                F1



                                                                         ~
                                                                                ~             1
                                                              ~                           i

                                                                      ~~                  i


                                                      ~ -                                 ,1


                    FRONT                                                BACK
Case 2:17-cv-04597-PSG - ^M Document 90-1 Filed 04/08/1 Page 11 of 12 Page iD
                                   #:4252



                                EXHIBIT B
                    AQUA SKIN FACIAL TABLE TOP




                            FRONT OF SYSTEM




                            BACK OF CONSOLE
Case 2:17-cv-04597-PSG '~M Document 90-1 Filed 04/08/1'' Page 12 of 12 Page ID
                                  #:4253



                                EXHIBIT C
                               SPIRAL TIPS
